DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the scannable code" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 should probably depend from claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104295837.
In regard to claim 1, CN ‘837 discloses a connector comprising:
a connector body 5 having a receiving portion and at least one flange (flange to the left of 55 in fig. 3) surrounding an internal passage, the internal passage arranged to receive a pipe 8 therein:
a latch member 7 (see fig. 6) having at least a first leg 73 retained on the receiving portion adjacent the flange, the latch member movable between a pipe insertion position and a latched position, wherein in the pipe insertion position the pipe is inserted into the infernal passage: and
at least a first partial code (protrusion on leg 73 with the external surface even with the external surface of the flange to the left of 55 in fig. 3) applied to the first leg and at least one additional partial code (exterior and bottom end surface of the flange) applied to the flange;
wherein the latch member is moved to the latched position retaining the pipe to the connector body and aligning the first partial code with the at least one additional partial code, forming a readable code representing the latched position (when the connector is in the latched position the bottom edge of the protrusion on leg 73 will be aligned with the bottom end of the flange to the left of 55, thereby forming a readable code that the latch member is in the latched position).
In regard to claim 2, wherein, the connector body includes first (flange to the left of 55), second (flange to the right of 551) and third (flange to the right of 544) flanges the first and third flanges defining the connector receiving portion, the second flange having a planar external surface and wherein the al least one additional partial code is a second partial code applied on the second flange surface (bottom edge of the second flange would also align with the protrusion on leg 73, indicating a readable code that the latched position was reached).
In regard to claim 3, the latch member includes at least one additional leg 71 (see fig. 6) positioned in spaced relationship from and parallel to the first leg 73, the first leg and the at least one additional leg positioned between the first and third latches with the second flanges interposed between the first leg and the at least one additional leg.
In regard to claim 4, the latch member additional leg includes a third partial code 711 applied thereon (when 711 rides over surface 543, visual verification is made that the latch is in the latched position).
In regard to claim 5, wherein, in the pipe insertion position the first, second and third partial codes are mis-aligned (fig. 7).
In regard to claim 6, wherein, in the latched position, the first second and third partial codes are aligned and assemble the readable code representing the latched position (fig. 8).
In regard to claim 9, wherein the readable code representing the latched position is machine readable using a scanning device (a camera could be used to view the latch member and connector body are in the latched position).
Claim(s) 10 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barthel et al. 2022/0003347.
In regard to claim 10, Barth et al. discloses (fig. 3A) a connector comprising:
a connector body 1 haying a receiving portion and at least one flange 4 surrounding an internal passage, the internal passage arranged to receive a pipe 13 therein:
a latch member 16 having at least a first leg 8 retained on the receiving portion adjacent the flange 4, the first leg including a cover member 30 extending from the first leg over the flange and the latch member 16 movable between a pipe insertion position (fig. 3A) and a latched position (fig. 3B), wherein in the pipe insertion position the pipe 13 is inserted into the internal passage, and
a scannable code 7 applied to the flange and hidden by the cover 30 in the pipe insertion position (fig. 3A),
wherein the latch member is moved to the latched position retaining the pipe to the connector body and moving the cover member to uncover a scannable code representing the latched position (fig. 3B).
In regard to claim 16, wherein, the scannable code 7 representing the latched position is machine readable using a scanning device (see paragraph 44).
In regard to claim 17, Barthel et al. discloses a method for verifying a latched connection of a connector, the method comprising:
providing a connector body having 1 receiving portion surrounding an internal passage the internal passage arranged to receive a pipe 13 therein,
providing a latch member 16 retained on the receiving portion, movable between pipe insertion position and a latched position, wherein in the pipe insertion position the pipe is inserted into the internal passage: and
moving the latch member 16 to the latched position retaining the pipe to the connector wherein a code 7 becomes readable verifying the latched position.
In regard to claim 18, the method further includes:
providing a scanning device for reading the code;
wherein in the pipe insertion position the code is unreadable by the scanning device and in the latched position the code is readable by the scanning device (see paragraph 44).
In regard to claim 19, wherein the code is a machine readable QR code (see paragraph 11).
In regard to claim 20, wherein, the code is a machine readable barcode (see paragraph 44).
Allowable Subject Matter
Claims 7-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noguchi, Nagaya, Kuhn, Rydin, Schroter, Gauthier, Teasley, Gabbey and Jensen disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679